Citation Nr: 0310042	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for a right eye disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States Army 
from November 1958 to May 1972, including service in the 
Republic of Vietnam from October 1971 to May 1972.  The 
claimant has further reported service in the Army Reserves 
from May 1972 to November 1984, but this has not been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for 
post-traumatic stress disorder and for a right eye 
disability.  

In December 2001, a hearing before a Veterans Law Judge was 
scheduled in accordance with the veteran's request.  However, 
he submitted a signed statement canceling that hearing, and 
he has not otherwise requested that it be rescheduled.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand these claims to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as the claims were pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate the claim when no 
letter was sent to him by the RO specifically giving him this 
notice.  It is clear from the Court's recent case law that 
the VCAA's duty-to-notify provisions and all assistance 
provided therein must be specific to the claim or claims 
under consideration.  Quartuccio, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. App. 370 (2002); 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Board sincerely regrets remanding this case, especially 
since the veteran has waited such a long time for an 
appellate decision on his claims.  However, in light of the 
caselaw discussed above, the Board has no choice but to 
remand these claims because the record does not show that the 
veteran was provided proper notice under the VCAA.

Evidentiary development

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, the RO must make additional efforts to obtain missing 
service medical records for the period from November 1958 to 
October 1969; the claimant's complete service personnel 
records from November 1958 to May 1972; and missing Army 
Reserve service medical records for the period from May 1972 
to November 1984.

The RO did attempt to obtain the veteran's complete service 
medical records, but records received from the National 
Personnel Records Center (NPRC) are not complete.  That 
facility has indicated it has no more records for the 
veteran.  The RO then requested the veteran's records from 
his last Reserve assignment, but they indicated that any 
records would have been shipped to ARPERSCOM in St. Louis.  
Therefore, the RO must request that ARPERSCOM, St. Louis, 
provide copies of the claimant's complete Army Reserve 
service medical records while serving with Detachment 1, 
310th Maintenance Company, U.S. Army Reserve, Jackson, 
Michigan, for the period from May 1972 to November 1984.  

Second, it does not appear that the RO ever requested the 
claimant's service personnel records from the National 
Personnel Records Center (NPRC) for all periods of active 
service between November 1958 and May 1972.  These must be 
obtained, especially since the veteran's DD-214 shows Vietnam 
service from 1971 to 1972, while he claims he had additional 
Vietnam service from 1968-69.

PTSD

The veteran has referenced receiving psychiatric treatment 
from VA since the 1980s, but none of these records have been 
obtained.  The RO must obtain all records of treatment of the 
claimant by Dr. J. F. Drucker at the VAMC, Allen Park, during 
the period from 1984 through 1989.  The RO must also obtain 
all clinical records of the veteran's claimed hospitalization 
at a VA medical facility following a suicide attempt in 1983.  

The veteran's DD-214s do not show receipt of combat awards.  
A June 2000 VA treatment record indicates that the veteran 
had received a letter stating that his request to have a 
Purple Heart medal appear on his DD-214 had been approved.  
The RO should ask the veteran to submit a copy of this letter 
or any other documentation he has showing he was awarded a 
Purple Heart (or any other combat award).  The veteran is 
hereby advised that this evidence is crucial to adjudication 
of his claim.

In 1997, the RO asked the veteran to complete a PTSD Stressor 
Questionnaire; he did not do so.  Since this claim needs to 
be remanded for additional development, he should be given 
another opportunity to provide this information.  


A January 1999 medical report contains some of the veteran's 
alleged stressors.  If the veteran provides additional 
specific details such as dates, the RO should attempt to 
verify the stressors, to include the claimed shrapnel wound 
to the claimant while in the Republic of Vietnam.  The RO 
should submit a copy of any additional information received 
from the veteran, together with copies of his complete 
service personnel records, including his DA-20, 201 file, and 
all DD Forms 214, to the United States Center for Research of 
Unit Records (USASCRUR) for verification of the stressor 
stories.  

If the veteran submits evidence showing receipt of a Purple 
Heart or other combat award, or if information is received 
corroborating any alleged stressor, the RO should provide the 
veteran a VA PTSD examination to determine whether he meets 
the criteria for a diagnosis of PTSD, and, if so, whether 
this condition is related to his combat service or a verified 
non-combat stressor.  

Right eye

The record in this case shows that a report of medical 
history completed by the claimant at the time of his service 
entrance examination in November 1978 cites a history of eye 
trouble, specified as operations on his right eye.  Another 
report of medical history completed by the claimant at the 
time of his service reenlistment examination in October 1961 
cites a history of undergoing three successive surgical 
corrective procedures at age 11 for a congenital defect of 
the right eye, which the examiner noted had existed prior to 
service entry.  A VA outpatient referral from Dr. Brodsky 
cited his review of a letter from Dr. Saul Sugar reporting 
that he performed three surgeries to the claimant's right eye 
in 1951-1952.  There is also a notation to treatment at the 
Children's Hospital of Michigan, Pediatric Ophthalmology & 
Motility Unit, in 1985.  Private medical records obtained 
from Kresge Eye Institute in Detroit, Michigan, show that the 
claimant underwent right eye surgery at Harper Hospital in 
January 1985, and further note that he underwent three 
previous eye muscle and ptosis procedures in the 1950's.  


In 1998, the RO asked the veteran to provide releases so the 
1951-52 records could be obtained.  He refused to do so, 
stating that all this evidence was already in his claims 
file.  It is not.  To make an informed decision as to whether 
the preexisting right eye disorder was aggravated by his 
military service, it is essential that medical records 
documenting the nature and severity of the pre-service 
condition be obtained.

In light of the evidence of record, it is also necessary to 
provide the veteran a VA ophthalmologic examination to obtain 
medical evidence as to the nature, extent, and etiology of 
any current right eye disability and an opinion as to whether 
he has any additional right eye disability, superimposed over 
his preservice congenital right eye disorder, which was 
incurred during active service, or which is the result of 
inservice aggravation of the preservice condition.  See 
VAOPGCREC 82-90.

Accordingly, this case is Remanded to the RO for the 
following actions

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should provide the claimant 
another VA PTSD Stressor Questionnaire, 
and ask that he complete that document, 
giving all requested information, to 
include specific details such as dates, 
and return it to the RO.  

3.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private health care providers from whom 
he has received treatment for his right 
eye disability since birth, and all 
private health care providers who have 
treated him for any psychiatric problems 
since service separation in May 1972.  
This should include the records from the 
1950s from Dr. Saul Sugar, complete 
clinical records from the Children's 
Hospital in Michigan, and complete 
clinical records from Kresge Eye 
Institute, Detroit, Michigan.

The veteran should also complete the 
necessary releases so the RO can request 
all clinical records of any treatment he 
may have received while employed at Mazda 
Research, Ann Arbor, Michigan, including 
any employment or periodic medical 
examinations.

With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  All such 
development must be documented in the 
claims folders.



4.  The claimant should further be asked 
to provide a copy of the letter from Dr. 
Saul Sugar which the claimant presented 
to the VA's Dr. Brodsky and to Children's 
Hospital of Michigan, Pediatric 
Ophthalmology & Motility Unit, in January 
1985.  

5.  The RO must obtain all clinical 
records pertaining to outpatient 
treatment of the claimant by Dr. J. F. 
Drucker at the VAMC, Allen Park, during 
the period from 1984 through 1989; and 
all clinical records of the claimant's 
hospitalization at a VA medical facility 
following a suicide attempt in 1983.  

6.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for the claimant's missing 
service medical records for the period 
from November 1958 to October 1969; and 
to provide the claimant's complete 
service personnel records from November 
1958 to May 1972.  

7.  The RO must ask ARPERSCOM, St. Louis, 
to provide copies of the claimant's 
complete Army Reserve service medical 
records while serving with Detachment 1, 
310th Maintenance Company, during the 
period from May 1972 to November 1984.  

8.  After receiving the veteran's 
response concerning his stressors, the RO 
should provide copies of the claimant's 
PTSD Stressor Questionnaire, copies of 
all service personnel records, including 
his DA-20, his complete 201 file, and all 
DD Forms 214, to the United States Center 
for Research of Unit Records (USASCRUR), 
and request verification of any claimed 
stressor, to include the occurrence of a 
claimed shrapnel wound while in the 
Republic of Vietnam.  The RO should 
further request that the NPRC provide 
legible copies of morning reports from 
the claimant's unit (815th Engineering 
Battalion) during the quarter in which he 
alleges that he sustained a shrapnel 
wound of the right arm, and request the 
same information from the Director, 
National Archives and Records 
Administration (NARA) during that same 
period.  All relevant information must be 
provided with each of those requests.

9.  If the veteran submits evidence 
showing receipt of a Purple Heart or 
other combat award, or if information is 
received corroborating any alleged 
stressor, the RO should then schedule a 
VA PTSD examination of the claimant by a 
VA psychiatrist.  Provide the claims 
folder for review.  The examiner must 
affirmatively indicate that he or she 
reviewed the claimant's complete claims 
folder, including his service medical 
records, prior to conducting the 
requested examination.  

The examining VA psychiatrist should 
ascertain the nature, extent, etiology, 
and correct diagnosis of all psychiatric 
disabilities found present.  If PTSD is 
diagnosed, the VA examiner must identify 
the verified inservice stressor upon 
which that diagnosis is based, if any, to 
include the evidence relied upon to 
verify the claimed stressor.  A complete 
rationale must be provided for any 
opinion expressed.  



10.  After receiving as many of the 
above-referenced treatment records as 
possible and providing the veteran an 
appropriate response period, the RO 
should then schedule a VA ophthalmologic 
examination.  Provide the claims folder 
for review.  The examiner must 
affirmatively indicate that he or she 
reviewed the claimant's complete claims 
folders, including his service medical 
records, prior to conducting the 
requested examination.  

The examining VA ophthalmologist should 
ascertain the nature, extent, etiology, 
and correct diagnosis of any right eye 
disability or impairment found present.  
He or she should further express medical 
opinions, with citation of relevant 
evidence, as to whether the claimant's 
right eye disability preexisted service 
entry, including the specific nature of 
that preservice disability; whether such 
right eye disability increased in 
severity during active service; whether 
any inservice increase in disability, if 
such occurred, was beyond the natural 
progress of the preexisting disability; 
and whether the claimant has an 
additional right eye disability 
superimposed over his congenital 
condition which was incurred during 
active service, or which is the result of 
inservice aggravation of any preservice 
right eye disability.  A complete 
rationale must be provided for any 
opinion expressed.  

11.  Thereafter, the RO should review the 
claims folders to ensure that all 
requested development actions have been 
completed and documented; that all 
requested medical opinions have been 
provided; and that the VA examination 
reports affirmatively indicate that the 
examiners reviewed the claims folders.  
If any requested development has not been 
completed, corrective action should be 
taken.  The RO should take such 
additional development action as it deems 
proper with respect to the claims.

12.  Then, the RO should readjudicate the 
claims.  If any such action does not 
resolve a claim, the RO shall issue the 
appellant and his representative a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




